


Exhibit 10.90
Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.


AMENDMENT NO. 4, WAIVER AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT,
SECURITY,
PLEDGE AND GUARANTY AGREEMENT


AMENDMENT NO. 4, WAIVER AND CONSENT, dated as of May 11, 2012 (this “Amendment”)
to the SECOND AMENDED AND RESTATED CREDIT, SECURITY, PLEDGE AND GUARANTY
AGREEMENT, dated as of July 25, 2008 (as amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”) by and among LIONS GATE ENTERTAINMENT INC. (“LGEI”), LIONS
GATE UK LIMITED (“LGUK”), and LIONS GATE AUSTRALIA PTY LIMITED (“LGA”) as
Borrowers (the “Borrowers”), the GUARANTORS referred to therein (the
“Guarantors”), (iii) the LENDERS referred to therein (the “Lenders”),  JPMORGAN
CHASE BANK, N.A., a national banking association, as Administrative Agent (in
such capacity, the “Administrative Agent”) and as Issuing Bank and Wachovia
Bank, N.A., as syndication agent.
WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that LGUK may issue growth shares of LGUK (the “Growth Share Issuance”);
WHEREAS, the Credit Parties may elect or may be obligated to purchase the growth
shares issued pursuant to the Growth Share Issuance (the “Growth Share
Repurchase”, together, the “Growth Share Issuance and Repurchase”);
WHEREAS, in connection with the Growth Share Issuance and Repurchase, the
Borrowers have requested that the Administrative Agent and the Required Lenders
agree, subject to the terms and conditions set forth herein, to waive compliance
by the Credit Parties of each of the negative covenants contained in (i) Section
6.1 of the Credit Agreement with regard to the existence of any preferred stock
or preferred membership interest; (ii) Section 6.5 with regard to the payment or
declaration of any Restricted Payment, (iii) Section 6.7(a) with regard to the
sale or disposition of any capital stock of any Subsidiary and (iv) Section 6.12
with regard to transactions with Affiliates, in each case, solely with respect
to the Growth Share Issuance and Repurchase;
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders consent to changes to the schedule of Acceptable Obligors;
WHEREAS, the Borrowers the Required Lenders and the Administrative Agent have
agreed to amend certain provisions of the Credit Agreement subject to the terms
and conditions set forth herein;
NOW, THEREFORE, the Borrowers, the Guarantors, the Required Lenders and the
Administrative Agent each hereby agree as follows:



--------------------------------------------------------------------------------




1.Defined Terms. All terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
2.    Amendment to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 hereof, the Credit Agreement is
hereby amended as of the Effective Date (as hereinafter defined) as follows:
(a)    Article 1 of the Credit Agreement is hereby amended by adding the
following definition in the proper alphabetical place:
“’FATCA’ shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.”
(b)    The definition of “Obligations” in Section 1 of the Credit Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:
“‘Obligations’ shall mean (i) the obligation of the Borrowers to make due and
punctual payment of principal and interest on the Loans, the face amount of the
Commitment Fees, any reimbursement obligations in respect of Letters of Credit,
monetary obligations of any Credit Party pursuant to interparty agreements
delivered in connection with any Special Purpose Producer Credit Agreement,
costs and attorneys’ fees and all other monetary obligations of the Borrowers to
the Administrative Agent , the Issuing Bank or any Group Lender under this
Credit Agreement, the Notes, any other Fundamental Document or the Fee Letter,
(ii) all amounts payable by any Credit Party to any Group Lender or its
Affiliates under any Currency Agreement or Interest Rate Protection Agreement,
provided that such Group Lender will use commercially reasonable efforts to
provide notice thereof to the Administrative Agent within ten (10) Business Days
after execution of such Currency Agreement or Interest Rate Protection Agreement
(it being understood and agreed that the failure to provide such notice within
ten (10) Business Days of the execution of such agreements will not result in
the exclusion of the amounts payable pursuant to such agreements from the term
‘Obligations’), (iii) amounts payable to JPMorgan Chase Bank, N.A. or the
Syndication Agent (or any of their respective Affiliates) in connection with any
bank account maintained by the Borrowers or any other Credit Party at JPMorgan
Chase Bank, N.A. or at the Syndication Agent (or at any of their respective
Affiliates) or any other treasury, depository, purchasing card, cash management
or other banking services provided to the Borrowers or any other Credit Party by
JPMorgan Chase Bank, N.A. or by the Syndication Agent (or by any of their
respective Affiliates) including any automated clearing house transfers of funds
or similar services, and (iv) for purposes of Articles 8, 9 and 12, hereof and
Annex I, the term “Obligations” shall



--------------------------------------------------------------------------------




also include the PA Obligations.”
(c)    Section 2.13(a)(i) of the Credit Agreement is hereby amended by deleting
the word “or” in the eleventh line thereof and adding the following language
before the “;” in the last line thereof “or (z) imposed under FACTA.”
(d)    Section 2.15 of the Credit Agreement is hereby amended by adding the
following language to the end thereof:
“If a payment made to a LGEI Lender organized under the laws of a jurisdiction
outside the United States would be subject to U.S. federal withholding Tax
imposed by FATCA if such LGEI Lender fails to comply with the applicable
reporting requirements of FATCA, such LGEI Lender shall deliver to the
Administrative Agent and the Borrowers at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrowers
or the Administrative Agent, such documentation under any Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) or reasonably
requested by the Administrative Agent or the Borrowers sufficient for the
Administrative Agent or the Borrowers to comply with their respective
obligations under FATCA and to determine that such LGEI Lender has complied with
such applicable reporting requirements, or to determine the amount to deduct and
withhold, if any, from such payment. Solely for purposes of the preceding
sentence, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.”
(e)    Section 6.4(xviii) of the Credit Agreement is hereby amended by deleting
“$10,000,000” and replacing it with the following “$12,500,000”.
(f)    Section 13.1 of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:
“Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic photocopy (i.e., “PDF” or
“TIFF”) format sent by electronic mail, as follows, (a) if to the Administrative
Agent, the Issuing Bank or JPMorgan Chase Bank, to it at (i) JPMorgan Chase
Bank, N.A., 2029 Century Park East, 38th Floor, Los Angeles, California 90067,
Attention:  Stephen C. Price (Telecopy No. (310) 860-7260), E-mail:
stephen.c.price@jpmorgan.com, with copies to (ii) JPMorgan Chase Bank, N.A.,
JPMorgan Loan Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention: Sabana Johnson (Telecopy No. (888) 292-9533), E-mail:
sabana.n.johnson@jpmchase.com, with copies to (iii) J.P. Morgan Securities LLC,
2029 Century Park East, 38th Floor, Los Angeles, California 90067, Attention:
David Shaheen (Telecopy No. (310) 860-7260), E-mail: david.shaheen@jpmorgan.com,
and with copies to (iv)



--------------------------------------------------------------------------------




J.P. Morgan Europe Limited, 125 London Wall, London, EC2Y 5AJ, England,
Attention: Loan and Agency - 9th Floor (Telecopy No. 44 207 777 2360), E-mail
loan_and_agency_london@jpmorgan.com, or (b) if to any Credit Party to it at
Lions Gate Entertainment Inc., 2700 Colorado Avenue, Suite 200, Santa Monica,
CA, 90404, Attn: Wayne Levin and James Gladstone, Facsimile No.: 310-452-8934,
E-mail: wlevin@lionsgate.com and jgladstone@lionsgate.com, or (c) if to a
Lender, to it at its address set forth on the signature pages hereto, or such
other address as such party may from time to time designate by giving written
notice to the other parties hereunder.  Any failure of the Administrative Agent
or a Lender giving notice pursuant to this Section 13.1, to provide a courtesy
copy to a party as provided herein, shall not affect the validity of such
notice.  All notices and other communications given to any party hereto in
accordance with the provisions of this Credit Agreement shall be deemed to have
been given on the fifth Business Day after the date when sent by registered or
certified mail, postage prepaid, return receipt requested, if by mail, or upon
receipt by such party, if by any telegraphic or facsimile communications
equipment or electronic mail, in each case addressed to such party as provided
in this Section 13.1 or in accordance with the latest unrevoked written
direction from such party.”
3.    Waivers. Subject to the satisfaction of the conditions precedent set forth
in Section 5 hereof, each of the Administrative Agent and the Required Lenders,
by its execution hereof, hereby agree to waive the application of Sections 6.1,
6.5, 6.7(a) and 6.12 of the Credit Agreement solely with respect to the Growth
Share Issuance and Repurchase, provided, that (i) the aggregate amount spent by
the Credit Parties in connection with the Growth Share Repurchase does not
exceed $[**] and (ii) a Credit Party at all times maintains at least a majority
of the voting stock or other ownership interests having voting power of LGUK.
The Amendment shall be limited to the purposes described above and shall not be
construed as a consent or waiver in relation to any other matters.
4.    Consent. Subject to the satisfaction of the conditions precedent set forth
in Section 5 hereof, the Administrative Agent and the Required Lenders hereby
consent to the following changes to the schedule of Acceptable Obligors:
(a)    The following entities shall be added to the schedule of Acceptable
Domestic Account Debtors with the corresponding limit set forth below:
Obligor Name                    Limit
[**]                        $[**]
[**]                        $[**].
(b)    The existing limits for the following Acceptable Domestic Account Debtors
shall be replaced with the corresponding amount set forth below:
Obligor Name                    Limit



--------------------------------------------------------------------------------




[**]                        $[**]
[**]                        $[**]
[**]                        $[**]

(c)    “[**]” shall be deleted from the schedule of Acceptable Domestic Account
Debtors and replaced with “[**] and its corresponding limit shall be increased
to $[**].
(d)    “[**]” shall be deleted from the schedule of Acceptable Major Account
Debtors”.
(e)    “[**]” shall be deleted from the schedule of Acceptable Domestic Account
Debtors and replaced with “[**]” and its corresponding limit shall be increased
to $[**]”.
5.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction in full of the condition precedent set forth in this
Section 5 (the date upon which each of such conditions precedent has been
satisfied, the “Effective Date”):
(a)    the Administrative Agent shall have received counterparts of this
Amendment which, when taken together, bear the signatures of the Borrowers, each
Guarantor and the Required Lenders.
6.    Representations and Warranties. The Borrowers and each Guarantor
represents and warrants that:
(a)    immediately after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date,
in which case all such representations and warranties are true and correct in
all material respects on and as of the applicable date); and
(b)    immediately after giving effect to this Amendment, no Default or Event of
Default will have occurred and be continuing.
7.    Fundamental Document. This Amendment is designated a Fundamental Document
by the Administrative Agent. All references to the Credit Agreement in the
Fundamental Documents shall mean the Credit Agreement as amended by this
Amendment.
8.    Full Force and Effect; Reaffirmation.
(a)    Except as expressly set forth herein, this Amendment does not constitute
an amendment or waiver of any provision of the Credit Agreement, and does not
constitute a waiver of any Default or Event of Default whether or not known to
the Administrative Agent or the Lenders. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions



--------------------------------------------------------------------------------




thereof on the date hereof and are hereby ratified and confirmed. As used in the
Credit Agreement, the terms “Agreement,” “this Agreement,” “this Credit
Agreement,” “herein,” “hereafter,” “hereto,” “hereof” and words of similar
import, shall, unless the context otherwise requires, mean the Credit Agreement
as modified by this Amendment.
(b)    Without limiting the foregoing, each Credit Party hereby (i) reaffirms
its obligations under the Credit Agreement and each and every other Fundamental
Document to which it is a party and (ii) reaffirms all Liens on the Collateral
and/or the Pledged Collateral, as applicable, which have been granted by it in
favor of the Administrative Agent (for the benefit of the Secured Parties)
pursuant to any of the Fundamental Documents. Each Credit Party hereby confirms
and acknowledges as of the date hereof that it is validly and justly indebted to
the Administrative Agent and the Lenders for the payment of all Obligations
under the Credit Agreement and the other Fundamental Documents without offset,
defense, cause of action or counterclaim of any kind or nature whatsoever.
9.    APPLICABLE LAW. THIS AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WHICH ARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE.
10.    Counterparts. This Amendment may be executed by facsimile or other
electronic means of delivery and in one or more counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one instrument.
11.    Expenses. The Borrowers agree to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of Morgan, Lewis & Bockius
LLP, counsel for the Administrative Agent.
12.    Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.
[Signature pages follow.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.


BORROWERS:


LIONS GATE ENTERTAINMENT INC.


By:     /s/ Wayne Levin ________________________
Name: Wayne Levin
Title:
 
LIONS GATE UK LIMITED


By:     /s/ Wayne Levin ________________________
Name: Wayne Levin
Title:
 
LIONS GATE AUSTRALIA PTY LIMITED


By:     /s/ Wayne Levin ________________________
Name: Wayne Levin
Title:
 
GUARANTORS:
 
100 PLUS PRODUCTIONS, INC.
ABX PRODUCTIONS, INC.
ALL ABOUT US PRODUCTIONS INC.
ANGER PRODUCTIONS, INC.
ARIMA, INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN PICTURES LLC
ARTISAN RELEASING LLC
AWAKEN PRODUCTIONS CORP.
AWAKEN PRODUCTIONS INC.
BACKSEAT PRODUCTIONS, LLC
BASTER PRODUCTIONS, LLC
BD OPTICAL MEDIA, INC.
BHF PRODUCTIONS, INC.
BLAIR WITCH FILMS, LLC
BLITZ DISTRIBUTION LIMITED
BLITZ FILMS LIMITED




--------------------------------------------------------------------------------



BLUE MOUNTAIN STATE PRODUCTIONS CORP.
BOSS KANE PRODUCTIONS, INC.
BURROWERS PRODUCTIONS, INC.
CALLER PRODUCTIONS, INC.
COUNTRYMAN PRODUCTIONS, LLC
CRASH TELEVISION PRODUCTIONS, INC.
CRASH 2 TELEVISION PRODUCTIONS, INC.
CUPID PRODUCTIONS, INC.
DANCING ELK PRODUCTIONS, LLC
DD2 ACQUISITION CORP.
DEAD ZONE PRODUCTION CORP.
DEBMAR/MERCURY, LLC
DEBMAR/MERCURY INTERNATIONAL LIMITED (UK)
DEBMAR/MERCURY (WW) PRODUCTIONS LLC
DEBMAR STUDIOS, INC.
DELISH PROJECTS, LLC
DELISH TELEVISION DEVELOPMENT, LLC
DJM SERVICES, INC.
DODGE PRODUCTIONS LLC
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP.
FEAR ITSELF PRODUCTIONS CORP.
FILM HOLDINGS CO.
FIVE DAYS PRODUCTIONS CORP.
GC FILMS, INC.
GC SHORT FILMS, INC.
GHS PRODUCTIONS, LLC
GOOD EVEL PRODUCTIONS, INC.
GRINDSTONE ENTERTAINMENT GROUP, LLC
HEART FRANK, INC.
HIGHER POST LLC
HORSEMEN PRODUCTIONS, LLC
IDIOM PRODUCTIONS, INC.
INVISIBLE CASTING INC.
IV PRODUCTIONS INC.
IV3D PRODUCTIONS CORP.
IWC PRODUCTIONS, LLC
JESSABELLE PRODUCTIONS, INC.
JV1 DELISH, LLC
KILL PIT PRODUCTIONS INC.
LAMB PRODUCTIONS, INC.
LANDSCAPE ENTERTAINMENT CORP.
LG HORROR CHANNEL HOLDINGS, LLC
LG PICTURES INC.
LGAC 3, LLC
LIONS GATE ENTERTAINMENT CORP.




--------------------------------------------------------------------------------



LIONS GATE ENTERTAINMENT INC.
LIONS GATE FILMS INC.
LIONS GATE FILMS OF PUERTO RICO, INC.
LIONS GATE FILMS PRODUCTIONS CORP./PRODUCTIONS FILMS LIONS GATE S.A.R.F.
LIONS GATE HOME ENTERTAINMENT UK LIMITED (formerly Redbus Home Entertainment
Limited)
LIONS GATE INDIA INC.
LIONS GATE INTERNATIONAL SALES, LLC
LIONS GATE MANDATE FINANCING VEHICLE INC.
LIONS GATE MUSIC CORP.
LIONS GATE MUSIC, INC.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE ONLINE SHOP INC.
LIONS GATE PENNSYLVANIA, INC.
LIONS GATE PICTURES UK LIMITED
LIONS GATE RECORDS, INC.
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE TELEVISION DEVELOPMENT LLC
LIONS GATE TELEVISION INC.
LIONS GATE TELEVISION INTERNATIONAL – LATIN AMERICA, INC.
LIONS GATE X PRODUCTIONS, LLC
LOG PRODUCTIONS, LLC
LOL PRODUCTIONS, LLC
LOVE LESSONS PRODUCTIONS, INC.
LUCKY 7 PRODUCTIONS CORP.
LUDUS PRODUCTIONS, INC.
MANDATE PICTURES, LLC
MANDATE FILMS, LLC
MANIFEST ENTERTAINMENT, LLC
MERCURY PRODUCTIONS, LLC
MK ANIMATED, LLC
MOTHER PRODUCTIONS CORP.
MQP, LLC
NEXT PRODUCTION INC.
NGC FILMS, INC.
NR PRODUCTIONS, INC.
NURSE PRODUCTIONS INC.
PEARL RIVER HOLDINGS CORP.
PEEPLES PRODUCTIONS, INC.
PGH PRODUCTIONS, INC.
PLANETARY PRODUCTIONS, LLC
PLAYLIST, LLC
POWER MONGERING DESPOT, INC.
PRODUCTION MANAGEMENT INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
PWG PRODUCTIONS, INC.




--------------------------------------------------------------------------------



PX1 PRODUCTIONS, INC.
R&B PRODUCTIONS, INC.
RABBIT PRODUCTIONS, INC.
RG PRODUCTIONS, INC.
SCREENING ROOM, INC.
SILENT DEVELOPMENT CORP.
SKILLPA PRODUCTIONS, LLC
SS3 PRODUCTIONS, INC.
SWEAT PRODUCTIONS, INC.
TALK PRODUCTIONS CORP.
TED PRODUCTIONS, INC.
TERRESTRIAL PRODUCTIONS CORP.
TINY HORSE PRODUCTIONS, INC.
TOUCH PRODUCTIONS CORP.
U.R.O.K. PRODUCTIONS, INC.
VERDICT PRODUCTIONS, INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDE KINGDOM PRODUCTIONS CORP.
WILDFIRE PRODUCTIONS INC.
WILDFIRE 2 PRODUCTIONS INC.
WILDFIRE 3 PRODUCTIONS INC.
WILDFIRE 4 PRODUCTIONS INC.
 




By:     /s/ Wayne Levin ________________________
Name: Wayne Levin
Title:
 
 








--------------------------------------------------------------------------------



REQUIRED LENDERS:


JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Issuing
Bank
 
 
By /s/ Darian A. Singer______________
Name: Darian A. Singer
Title: Associate



                        
J.P. MORGAN EUROPE LTD, as UK Lender
 
 
By /s/ Altan Kayaalp_________________
Name: Altan Kayaalp
Title: Executive Director
 



WELLS FARGO BANK, N.A., individually and as Syndication Agent
 
 
By /s/ Kevin Harbour_______________
Name: Kevin Harbour
Title: Senior Vice PResident
 
 
UNION BANK, N.A.
 
 
By /s/ Matthew Anderson_____________
Name: Matthew Anderson
Title: IBO
 
 
CITY NATIONAL BANK
 
 
By /s/ Norman B. Starr_______________
Name: Norman B. Starr
Title: Senior Vice President










--------------------------------------------------------------------------------





FIRST BANK
 
 
By /s/ Russell T. Sun________________
Name: Russell T. Sun
Title: Vice President\
 



CALIFORNIA BANK & TRUST
 
 
By /s/ Connie McCoy_______________
Name: Connie McCoy
Title: Vice President
 
 
MANUFACTURERS BANK
 
 
By /s/ Dirk Price____________________
Name: Dirk Price
Title: Vice President
 





BANK OF AMERICA, N.A.
 
 
By /s/ Randy Hua___________________
Name: Randy Hua
Title: Vice President
 




